Exhibit 10.21




EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered this
1st day of June, 2014 (the “Effective Date”) between Bright Mountain Holdings,
Inc., a Florida corporation whose principal place of business is 6400 Congress
Avenue, Suite 2250, Boca Raton, FL 33486 (the “Corporation”) and W. Kip Speyer,
an individual whose address is _________________ (the “Executive”).

RECITALS

WHEREAS, the Corporation is Bright Mountain Holdings, Inc., (the “Business”).

WHEREAS, the Corporation desires to employ the Executive and the Executive
desires to be employed by the Corporation.

WHEREAS, the Executive, by virtue of the Executive's employment with the
Corporation, will become familiar with and possessed with the manner, methods,
trade secrets and other confidential information pertaining to the Corporation's
business, including the Corporation's client base.

NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Corporation and the Executive do hereby agree as follows:

1.

Recitals.  The above recitals are true, correct, and are herein incorporated by
reference.

2.

Employment.  The Corporation hereby employs the Executive, and the Executive
hereby accepts employment, upon the terms and conditions hereinafter set forth.

3.

Authority and Power During Employment Period.

a.

Duties and Responsibilities.  During the term of this Agreement, the Executive
will serve as Chairman, President and Chief Executive Officer and shall have
general executive operating supervision over the property, business and affairs
of the Corporation, its subsidiaries and divisions, subject to the guidelines
and direction of the Board of Directors of the Corporation.  

b.

Time Devoted.  Throughout the term of the Agreement, the Executive shall devote
substantially most of the Executive's business time and attention to the
business and affairs of the Corporation consistent with the Executive's senior
executive position with the Corporation, except for reasonable vacations and
except for illness or incapacity, but nothing in the Agreement shall preclude
the Executive from engaging in personal business, including as a member of the
Board of Directors of affiliated companies, charitable and community affairs,
provided that such activities do not interfere with the regular performance of
the Executive's duties and responsibilities under this Agreement.  

4.

Term.  The Term of employment hereunder will commence on the Effective Date and
end on the 3rd anniversary of the Effective Date and may be extended for an
additional one (1) year period (each a “Renewal Term”) by written notice given
by the Corporation to the Executive at least 180 days before the expiration of
the Term or the Renewal Term, as the case may be, unless this Agreement shall
have been terminated pursuant to Section 6 of this Agreement.

5.

Compensation and Benefits.

a.

Salary.  The Executive shall be paid a base salary (“Base Salary”), payable in
accordance with the Corporation's policies from time to time for senior
executives, at an annual rate of $75,000.

b.

Discretionary Bonus.  The Executive may be awarded a bonus from time to time and
in such amounts as may be determined by the Board of Directors of the
Corporation in their sole discretion.





1




--------------------------------------------------------------------------------



c.

Executive Benefits.  The Executive shall be entitled to participate in all
benefit programs of the Corporation currently existing or hereafter made
available to executive and/or salaried employees including, but not limited to,
stock option plans, pension and other retirement plans, group life insurance,
hospitalization, surgical and major medical coverage, sick leave, dental, salary
continuation, vacation and holidays, long-term disability, and other fringe
benefits.  Executive shall also be entitled to receive reimbursement of auto
insurance, auto repairs and maintenance, gas for his automobile, and charges for
cell phone.

d.

Vacation.  During each fiscal year of the Corporation, the Executive shall be
entitled to 4 weeks of vacation.  

e.

Business Expense Reimbursement.  During the Term of employment, the Executive
shall be entitled to receive proper reimbursement for all reasonable, out
of-pocket expenses incurred by the Executive (in accordance with the policies
and procedures established by the Corporation) in performing services hereunder,
provided the Executive properly accounts therefor.

6.

Termination.

a.

Death.  This Agreement will terminate upon the death of the Executive; however,
the Executive's Base Salary shall be paid to the Executive's designated
beneficiary, or, in the absence of such designation, to the estate or other
legal representative of the Executive, for a period of 1 year after the date of
death at the annual rate in effect immediately prior to his death in addition to
any Annual Bonus which shall have been earned at the time of the death of the
Executive. Other death benefits will be determined in accordance with the terms
of the Corporation's benefit programs and plans.

b.

Disability.

(1)

The Executive's employment will terminate in the event of his disability, upon
the first day of the month following the determination of disability as provided
below. Following such a termination, the Executive shall be entitled to
compensation in accordance with the Corporation's disability compensation
practice for senior executives, including any separate arrangement or policy
covering the Executive, but in all events the Executive shall continue to
receive his Base Salary, at the annual rate in effect immediately prior to the
commencement of disability, for 1 year after the termination. Any amounts
provided for in this Section 6b shall not be offset by other long-term
disability benefits provided to the Executive by the Corporation or Social
Security.




(2)

“Disability,” for the purposes of this Agreement, shall be deemed to have
occurred if the Executive is unable, by reason of a physical or mental
condition, to perform his duties under this Agreement for an aggregate of 180
days in any 12-month period.




c.

Termination by the Corporation For Cause.

(1)

Nothing herein shall prevent the Corporation from terminating Executive for
Cause, as hereinafter defined.  The Executive shall continue to receive
compensation only for the period ending with the date of such termination as
provided in this Section 6c. Any rights and benefits the Executive may have in
respect of any other compensation shall be determined in accordance with the
terms of such other compensation arrangements or such plans or programs.




(2)

“Cause” shall mean (A) committing or participating in an injurious act of fraud,
gross neglect, misrepresentation, embezzlement or blatant dishonesty against the
Corporation; (B) engaging in a criminal enterprise against the Corporation
involving moral turpitude; (C) conviction for a felony under the laws of the
United States or any state thereof.




(3)

Notwithstanding anything else contained in this Agreement, this Agreement will
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to the Executive a written notice of termination stating
that the Executive committed a specific type of conduct set forth in Section
6c(2) of this Agreement and specifying the particulars thereof and the Executive
shall be given a thirty (30) day period to cure such conduct set forth in
Section 6c(2) from the date Executive received such notice.





2




--------------------------------------------------------------------------------




d.

Termination by the Corporation Other Than For Cause.

(1)

The foregoing notwithstanding, the Corporation may terminate the Executive's
employment for whatever reason it deems appropriate; provided, however, that in
the event such termination is not based on Cause, as provided in Section 6c
above, the Corporation may terminate this Agreement upon giving the Executive 1
years' prior written notice. During such 1 year period, the Executive shall
continue to perform the Executive's duties pursuant to this Agreement.
Notwithstanding any such termination, the Corporation shall continue to pay to
the Executive the Base Salary and Executive Benefits he would be entitled to
receive under this Agreement for the balance of the Term of this Agreement; and
at the end of the 1 year period, the Corporation shall pay to the Executive a
lump sum equal to two (2) times the Executive's annual Base Salary, as of the
date of termination, together with any Annual Bonus which may have been earned
as of the date of termination.




e.

Voluntary Termination.  If the Executive terminates the Executive's employment
on the Executive's own volition (except as provided in Section 6f) prior to the
expiration of the Term of this Agreement, including any renewals thereof, such
termination shall constitute a voluntary termination and in such event the
Executive shall be required to give the Corporation a one (1) year prior written
notice during which time Executive shall continue to perform duties pursuant to
this agreement.

f.

Constructive Termination of Employment. A termination by the Corporation without
Cause under Section 6d shall be deemed to have occurred upon the occurrence of
one or more of the following events without the express written consent of the
Executive:

(1)

a material breach of the Agreement by the Corporation; or




(2)

failure by a successor company to assume the obligations under the Agreement.




Anything herein to the contrary notwithstanding, the Executive shall give
written notice to the Board of Directors of the Corporation that the Executive
believes an event has occurred which would result in a Constructive Termination
of the Executive's employment under this Section 6f, which written notice shall
specify the particular act or acts, on the basis of which the Executive intends
to so terminate the Executive's employment, and the Corporation shall then be
given the opportunity, within thirty (30) days of its receipt of such notice, to
cure said event; provided, however, there shall be no period permitted to cure a
second occurrence of the same event and in no event will there be any period to
cure following the occurrence of two events described in this Section 6f.




7.

Covenant Not To Compete and Non-Disclosure of Information.

a.

Covenant Not To Compete.  The Executive acknowledges and recognizes the highly
competitive nature of the Corporation's Business and the goodwill, and continued
patronage constitute a substantial asset of the Corporation having been acquired
through considerable time, money and effort. Accordingly, in consideration of
the execution of this Agreement, and as except as may specifically otherwise
approved by the Corporation’s Board of Directors, the Executive agrees to the
following:

(1)

That during the Restricted Period (as hereinafter defined) the Executive will
not, individually or in conjunction with others, directly or indirectly, engage
in any Business Activities, whether as an officer, director, proprietor,
employer, partner, independent contractor, investor (other than as a holder
solely as an investment of less than one percent (1%) of the outstanding capital
stock of a publicly traded corporation), consultant, advisor, agent or otherwise
that are directly competitive with the Corporation.




(2)

That during the Restricted Period, the Executive will not, directly or
indirectly, compete with the Corporation by soliciting, inducing or influencing
any of the Corporation's Clients which have a business relationship with the
Corporation at the time during the Restricted Period to discontinue or reduce
the extent of such relationship with the Corporation.




(3)

That during the Restricted Period, the Executive will not directly or otherwise
influence any employee or agent of the Corporation to discontinue such
employment or agency relationship with the





3




--------------------------------------------------------------------------------

Corporation, or employ or seek to employ, or cause or permit any business which
competes directly or indirectly with the Business Activities of the Corporation
(the “Competitive Business”) to employ or seek to employ for any Competitive
Business any person who is then employed by the Corporation.  Employees,
however, are free of their own volition to join Executive in non-competitive
business activities.




b.

Non-Disclosure of Information. The Executive acknowledges that the Corporation's
trade secrets, private or secret processes, methods and ideas, as they exist
from time to time, customer lists and information concerning the Corporation's
sources, products, services, pricing, training methods, development, technical
information, marketing activities and procedures, credit and financial data
concerning the Corporation and/or the Corporation's Clients, and (the
“Proprietary Information”) are valuable, special and unique assets of the
Corporation, access to and knowledge of which are essential to the performance
of the Executive hereunder. In light of the highly competitive nature of the
industry in which the Corporation's business is conducted, the Executive agrees
that all Proprietary Information, obtained by the Executive as a result of the
Executive's employment with the Corporation shall be considered confidential.

c.

Documents. “Documents” shall mean all original written, recorded, or graphic
matters whatsoever, and any and all copies thereof, including, but not limited
to: papers; books; records; tangible things; correspondence; communications;
memoranda; work-papers; reports; affidavits; statements; summaries; analyses;
evaluations; client records and information; agreements; agendas;
advertisements; instructions; charges; manuals; brochures; publications;
directories; industry lists; schedules; price lists; client lists; statistical
records; training manuals; computer printouts; books of account, records and
invoices reflecting business operations; all things similar to any of the
foregoing however denominated. In all cases where originals are not available,
the term “Documents” shall also mean identical copies of original documents or
non-identical copies thereof.

d.

Corporation's Clients. The “Corporation's Clients” shall be deemed to be any
persons, partnerships, corporations, professional associations or other
organizations for or with whom the Corporation has performed Business
Activities, including, but not limited to, suppliers or vendors with whom the
Corporation has done or is endeavoring to do business.

e.

Restrictive Period. The “Restrictive Period” shall be deemed to be two (2) years
following termination of this Agreement.

f.

Business Activities. “Business Activities” shall be deemed to any business
activities concerning owning, operating, managing, promoting or soliciting
clients for the Corporation’s Business, and any additional activities which the
Corporation or any of its affiliates may engage in during any portion of the 12
months prior to the termination of Executive's employment that Executive has
knowledge.

g.

Covenants as Essential Elements of this Agreement. It is understood by and
between the parties hereto that the foregoing covenants contained in Sections 7a
and b are essential elements of this Agreement.  To the extent that the
covenants contained in this Section 7 may later be deemed by a court to be too
broad to be enforced with respect to their duration or with respect to any
particular activity or geographic area, the court making such determination
shall have the power to reduce the duration or scope of the provision, and to
add or delete specific words or phrases to or from the provision.  The provision
as modified shall then be enforced.

h.

Survival After Termination of Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the covenants in Sections 7a and b shall
survive the termination of this Agreement and the Executive's employment with
the Corporation for a period of two (2) years.

8.

Indemnification. The Executive shall continue to be covered by the Amended and
Restated Articles of Incorporation and Amended and Restated By-Laws of the
Corporation with respect to matters occurring on or prior to the date of
termination of the Executive's employment with the Corporation, subject to all
the provisions of State and Federal law, the Amended and Restated Articles of
Incorporation of the Corporation and the Amended and Restated By-Laws of the
Corporation then in effect.  All expenses, including attorneys' fees, that may
be covered by the these indemnification provisions shall be paid by the
Corporation on a current basis in accordance with such provision.  Further, the
Corporation agrees to maintain D & O and E & O Insurance policies as well as
Employment Practices Insurance during all periods of Executive’s employment.





4




--------------------------------------------------------------------------------



9.

Withholding. Anything to the contrary notwithstanding, all payments required to
be made by the Corporation hereunder to the Executive or the Executive's estate
or beneficiaries shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Corporation may reasonably
determine it should withhold pursuant to any applicable law or regulation. In
lieu of withholding such amounts, the Corporation may accept other arrangements
pursuant to which it is satisfied that such tax and other payroll obligations
will be satisfied in a manner complying with applicable law or regulation.

10.

Notices. Any notice required or permitted to be given under the terms of this
Agreement shall be sufficient if in writing and if sent postage prepaid by
registered or certified mail, return receipt requested; by overnight delivery;
by courier; or by confirmed telecopy, in the case of the Executive to the
Executive's last place of business or residence as shown on the records of the
Corporation, or in the case of the Corporation to its principal office as set
forth in the first paragraph of this Agreement, or at such other place as it may
designate.

11.

Waiver. Unless agreed in writing, the failure of either party, at any time, to
require performance by the other of any provisions hereunder shall not affect
its right thereafter to enforce the same, nor shall a waiver by either party of
any breach of any provision hereof be taken or held to be a waiver of any other
preceding or succeeding breach of any term or provision of this Agreement. No
extension of time for the performance of any obligation or act shall be deemed
to be an extension of time for the performance of any other obligation or act
hereunder.

12.

Completeness and Modification. This Agreement constitutes the entire
understanding between the parties hereto superseding all prior and
contemporaneous agreements or understandings among the parties hereto concerning
the Agreement. This Agreement may be amended, modified, superseded or canceled,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed by the parties or,
in the case of a waiver, by the party to be charged.

13.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which shall constitute but one
agreement.

14.

Binding Effect/Assignment. This Agreement shall be binding upon the parties
hereto, their heirs, legal representatives, successors and assigns. This
Agreement shall not be assignable by the Executive but shall be assignable by
the Corporation in connection with the sale, transfer or other disposition of
its business.

15.

Governing Law. This Agreement shall become valid on the effective date when
executed. The parties agree that it shall be deemed made and entered into in the
State of Florida and shall be governed and construed under and in accordance
with the laws of the State of Florida.

16.

Further Assurances. All parties hereto shall execute and deliver such other
instruments and do such other acts as may be necessary to carry out the intent
and purposes of this Agreement.

17.

Headings. The headings of the sections are for convenience only and shall not
control or affect the meaning or construction or limit the scope or intent of
any of the provisions of this Agreement.

18.

Survival. Any termination of this Agreement shall not, however, affect the
ongoing provisions of this Agreement, which shall survive such termination in
accordance with their terms.

19.

Severability. The invalidity or unenforceability, in whole or in part, of any
covenant, promise or undertaking, or any section, subsection, paragraph,
sentence, clause, phrase or word or of any provision of this Agreement shall not
affect the validity or enforceability of the remaining portions thereof.

20.

Arbitration. Arbitration is proper in Palm Beach County, Florida if the parties
cannot resolve their disputes regarding this Agreement.  The successful party
will be awarded reasonable attorneys' fees, expenses and costs.

21.

Construction. This Agreement shall be construed within the fair meaning of each
of its terms and not against the party drafting the document.





5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of date set
forth in the first paragraph of this Agreement.




Witness:

 

THE COMPANY:

 

 

 

 

 

 

Bright Mountain Holdings, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Annette Casacci

 

 

 

Annette Casacci, Secretary

 

 

 

 

Witness:

 

THE EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ W. Kip Speyer

 

 

W. Kip Speyer








6


